DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 07 February 2022 to the previous Office action dated 06 October 2021 is acknowledged. Pursuant to amendments therein, claims 1-10 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 130 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.
	The double patenting rejection made in the previous Office action is maintained as set forth below.

Response to Arguments
Applicant’s arguments, see remarks page 4, filed 07 February 2022, with respect to the rejection(s) under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that Donnellan et al. discloses hemostatic agent within the matrix rather than external to the matrix.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Lo et al. as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the interventional device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution such limitation is interpreted herein as referring to the transcutaneous medical device.  Claims 9-10 are rejected as depending on claim 8 without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnellan et al. (US 2013/0110025 A1; published 02 May 2013; of record) in view of Lo et al. (US 2013/0344131 A1; published 26 December 2013).
	Donnellan et al. discloses a wound dressing device for use with a transcutaneous medical device such as a cannula or a catheter comprising a polyurethane matrix with chlorhexidine di-gluconate and a polyanhydroglucuronic salt contained in the polymer matrix (abstract; claim 1), wherein the dressing device is a flexible hydrophilic polyurethane matrix (paragraph [0008]; claim 1), wherein the chlorhexidine di-gluconate (i.e., chlorhexidine gluconate) is incorporated therein as an antimicrobial agent (paragraph [0037]; claim 1), wherein the polyanhydroglucuronic acid/salt is incorporated into the polymeric base material as a haemostatic agent (paragraph [0037]; claim 1), wherein the device contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter (i.e., an amount to achieve a haemostatic effect) (paragraph [0021]; claim 1), wherein an example of a prepared formulation contains 15 wt% polyanhydroglucuronic acid, 15 wt% chlorhexidine di-gluconate, and remainder 70 wt% polyurethane (Example 1 Table 1), wherein a skin contacting side of the device may contain an adhesive compound to keep the device affixed to a site (paragraph [0016]; claim 9), wherein the dressing device has an aperture for reception of a medical device such as a cannula or a catheter (paragraph [0014]; claim 7), wherein the aperture is circular (i.e., circular opening has a contour that conforms exactly to an outer circular shape of a catheter) (paragraph [0017]; claim 10).
Donnellan et al. does not disclose kaolin as the haemostatic agent or that the haemostatic agent is located on (i.e., external to) the matrix as claimed.
Lo et al. discloses hemostatic wound bandages/dressings devices (paragraph [0002]) wherein kaolin is a hemostatic material disposed thereon (abstract) wherein the hemostatic material is disposed on and/or in a substrate of the device and bound thereto in a hemostatically effective amount (paragraph [0009]) to accelerate clotting (paragraph [0010]) wherein the substrate is a sponge/foam matrix (paragraphs [0015], [0086]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Lo et al. by substituting the kaolin of Lo et al. for the polyanhydroglucuronic acid/salt in the dressing of Donnellan et al. as discussed above, such as in the example formulation discussed above, thus resulting in 15 wt% kaolin and 15 wt% chlorhexidine gluconate and remainder 70 wt% hydrophilic flexible polyurethane foam therein, and also by disposing at least part of the kaolin in a hemostatically effective amount on (i.e., external to) the matrix as suggested by Lo et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because polyanhydroglucuronic acid/salt and kaolin are both haemostatic agents known for use in wound dressings, and it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II), and also because it is known in the art from Lo et al. that hemostatic material such as kaolin is suitable for placement on and/or in a wound dressing matrix to accelerate clotting, and art recognized suitability for an intended purpose supports a prima facie obviousness determination per MPEP 2144.07.
Regarding claims 9-10, as discussed above, the skin contacting side of the device of Donnellan et al. has adhesive compound to keep the device affixed to a site, and since the skin contacting side has the aperture/opening therein, the adhesive compound is also a seal member positioned on the aperture/opening as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 16/149,537 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious before the effective filing date of the claimed invention to optimize the antimicrobial efficacy of the device of the ‘537 claims by varying the concentration of CHG antimicrobial agent therein through routine experimentation, per MPEP 2144.05(II), such as increasing the concentration to 15-25 wt% for increased antimicrobial efficacy, with a reasonable expectation of success.  Moreover, the instantly claimed opening is encompassed by the aperture or slit of claim 3 of the ‘537 application, and such opening having a contour conforming exactly to an outer shape of the transcutaneous medical device as instantly claimed is encompassed by the aperture or slit sized to receive a catheter of claim 4 of the ‘537 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617